KLEINFELD, Circuit Judge,
dissenting in part:
I concur in all of the opinion except section 2(C), regarding Rule 11 sanctions against the Growers’ attorneys. I respectfully dissent as to the sanctions, and would reverse that award. In my view, the district court was misled by the Teamsters’ attorneys into a Conclusion for which there was no foundation.
The conclusion, the basis for the sanctions, was that the Growers attorneys had filed declarations by imposters, people who claimed in the declarations to have picketed violently at the Local’s behest, but who were not really the individuals named in those declarations. .The judge did not conclude that the sanctioned attorneys willfully or knowingly sought to deceive the court. Rather, he found that the attorneys should have been more careful to verify the declarations, and were gulled by a private.investigator they should not have trusted.
The majority assumes that the declarations were in fact by imposters, and that the Growers’ attorneys presented a “pure heart and empty head” defense. The assumption is mistaken. The Growers’ attorneys’ position is that the declarations were true, by the persons who purported to make them, ■ or at least they had no reason after due inquiry to suppose the contrary. The district judge concluded that the declarations were by imposters, as the Teamsters argued, but that alone does not suffice to support sanctions. If, as I think is the case, the Growers’ attorneys had good reason to think the declarations were genuine and true when they filed them, they were entitled not to be sanctioned. Fed.R.Civ.P. 11(b)(3). A lawyer should not' have to investigate independent investigators he .hires and witnesses whose plausible affidavits he files, or else be in jeopardy of Rule 11 sanctions if opposing counsel attacks them.
The Growers’ attorneys sought the people named in the police reports on the violent incidents for declarations. They could not find them themselves, so they engaged a private investigator. The attorneys hired Vi*1018dal as their investigator because they had become acquainted with'him when he worked for a detective agency .they had used in another case, and he spoke Spanish and English. The Teamsters apparently persuaded the judge that the attorneys should never have hired Vidal because he was, unbeknownst to them, unlicensed, he had been involved in a narcotics case and had acted for the United States as an informant, and his bilingual skills were not very good.
I do not see why it is the lawyer’s fault that his detective turns out to be unlicensed, any more than it is a client’s fault if his lawyer turns out to be unlicensed, or a patient’s fault, if his doctor turns out to be a fraud. The relevant California statute makes it a misdemeanor if a person “knowingly engages an unlicensed investigator after being notified in writing by the bureau of the private investigator’s unlicensed status.” Calif. Business & Professions Code § 7523(b). The predicate, knowledge and written notice, was absent here. That Vidal had no license makes the lawyers his victim, just as a patient or client is- a victim of an unlicensed doctor or lawyer. There was nothing in the record to show that the attorneys should have thought Vidal an untrustworthy person just because the government had trusted him to act as an informant. Had they known he had acted as an informant (the Union lawyers argue that the Growers’ lawyers should have run a computer search and turned up newspaper articles or a decision mentioning this), they might as reasonably suppose that if he was good enough for the United States government, he should be good enough for them. As for Vidal’s language skills, it is one thing to talk with a farm worker in Spanish and a lawyer in English, and another to answer questions at a deposition. The Growers’ attorneys used a translator on at least some occasions when they took the declarations of the farmwork-ers Vidal brought in. There is nothing in the record to show that the Growers’ attorneys had reason to fear that their investigator was bringing in ringers.
There are two grounds for the conclusion reached by the district court that the people Vidal brought in were in fact not who they purported to be. First, when they were deposed, the Union’s lawyer developed some inconsistencies and impeachment evidence. That is the virtue of the ancient truth-finding mechanism of cross-examination, and does not require the party offering the evidence to withdraw it. The inconsistencies and impeachment would not make a reasonable lawyer think the declarations were false or fabricated.
To the extent the impeachment and inconsistencies might matter, the threatening conduct the Union attorneys used to obtain them undermined their significance. For example, with Betancurt, one of the people the Union claims were imposters, the Union’s lawyer started off the deposition by getting Betan-curt to admit he was in the United States illegally. Then he asked “Who told you it would be all right if you came and just told the truth?” and said “I can call the — you know I can call the immigration right now, right?” The Union attorney’s threat appeared to be an innuendo that the truth alone would not protect Betancurt from adverse consequences — if his testimony did not please the Union’s attorney, the attorney would call the immigration authorities. Cfi California Rule of Professional Conduct 7-104 (a lawyer “shall not threaten to present criminal, administrative or disciplinary charges to obtain an advantage in a civil action.”). Considering the intervening threats by the Union’s attorneys, the Growers’ attorneys could reasonably credit what the witnesses said before the threats as the truth and discount any contradictions made after the threats.
On the Friday before the Monday start of trial, the Union’s attorneys filed a motion to disqualify the Growers’ attorneys and for sanctions, accompanied by what looked like depositions purporting to be by the witnesses whose declarations the Growers’ attorneys had used. The “depositions” contained testimony by individuals purporting to be a number of the Growers’ declarants, denying that they had ever made the declarations, and denying that they were the individuals who had been deposed. Basically, the apparent depositions said “I am the real Mr. X, and the declaration and deposition purporting to *1019be me were by imposters.” The judge held a hearing Monday on an order to show cause, and the Growers attorneys explained that they had relied on Vidal and had no reason to think anything was wrong with the witnesses. The district judge assumed that the witnesses had in fact been imposters. Because the trial was starting and the witnesses were hard to locate or in Mexico, it was' not practical to bring them in. Also, as the Growers’ attorney explained, many of the witnesses were illegal aliens without identification who “weren’t our clients, they weren’t our friends, these were the people who confessed to doing damage to our clients.” The judge assumed the witnesses had been imposters.
At that point, where it was assumed that Growers’ declarants were imposters, I think the district court made a prejudicial error. There was not adequate foundation to establish that the witnesses were imposters. The problem with foundation is that the purported depositions saying so were misleading fake depositions. The Betancurt document, for example, says “Deposition of Arturo Bravo Betancurt” on the cover, and has the caption, spacing, court reporter identification, typography, and formal language typical of a deposition. But unlike an authentic deposition, there was no notice to opposing counsel and no opportunity for opposing counsel to be present and to cross examine, as is required under Federal Rule of Civil Procedure 30. Union counsel, Mr. William A. Sokol of Van Bourg, Weinberg, Roger & Rosenfeld, the same lawyer who had engaged in the threatening cross examination quoted above, was present, but no one was present for the Growers. Most of us (including me) would have been fooled by the misleading appearance into thinking the papers were depositions, and I suspect that happened to the trial judge.
The fake depositions may be sworn declarations. Betancurt’s is signed and recites that he was sworn. The others are not signed but contain the court reporters’ statements that the witnesses were sworn. But the Union prevented the Growers’ attorneys from having a fair chance even to learn whether the fake depositions were real sworn statements. Though the Union’s attorneys filed complete copies of the fake depositions under seal with the court, they served redacted copies on the Growers’ attorneys. The redacted copies hid the court reporters’ names, addresses, and numbers, the translators’ names, addresses and phone numbers, and the witnesses’ addresses.
The district court perhaps could reasonably conclude that Vidal had brought in ringers, though the matter is far from certain. I do not think the District Court could reasonably conclude that the Growers’ attorneys were careless in not knowing that they were submitting false declarations from imposters. Its implicit finding to that effect lacked adequate foundation. Sanctioning the Growers’ attorneys for carelessly submitting declarations which they should have known were false was an abuse of discretion, because (1) the basis for concluding that the declarations were false was inadequate, and (2) the basis for concluding that the Growers’ attorneys should have known their declarations were false was nonexistent.